
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.622


February 16, 2001

John Anthony Lambert
Box Cottage—Church Lane
Great Kimble—Aylesbury
Bucks HP17 9th

Dear John:

        I am pleased to confirm our offer to you as President of Chiron
Vaccines. Your base salary will be £185,000. This salary will be reviewed from
time to time and adjusted in line with your performance and market information.
In addition, we will provide an automobile for your use while employed by
Chiron. You will be payrolled by the Chiron BioPharmaceuticals London office and
your home base will be considered England.

        Should Chiron Vaccines establish an office in the U.K., the legal entity
might change but not the basic terms of employment. As we have discussed the job
will require your active presence in Marburg and Siena to oversee the business
as well as regular trips to Emeryville.

        You win be eligible to participate in the Annual Incentive Plan (AlP)
that covers Chiron Executive Committee members. Your position has a target of
60% of base salary. The actual amount may vary annually from no bonus to 120% of
base salary. The amount actually paid depends upon the performance of Chiron
Corporation, the Vaccines business. and your own performance. Any bonus for 2001
may be prorated based on your employment during 2001. Bonuses are payable in
March following the end of the performance year.

        You will be eligible to participate in our stock option program. Subject
to the approval of the Board of Directors, you will be awarded a stock option
grant to purchase 200,000 shares of Chiron common stock. The options vest fully
over a four-year period, with the first 25% of the shares vesting at the
one-year grant anniversary. Shares vest on a pro-rated monthly basis over the
remaining three years of the vesting period. The exercise price of the option
will be set at the fair market value (as defined in the Option Plan) of a share
of Chiron stock on the date the option is approved. We expect the options will
be approved and effective within 30 days of your employment date. Assuming you
take up employment on or around March 5, 2001, you will be eligible to
participate in the Executive Long Term Incentive Program. You will be eligible
for a pro-rated performance-based annual stock option grant in 2002.

        In the event your employment is severed by Chiron for reason other than
cause, you will be eligible for a minimum severance benefit of two years of base
salary plus bonus, the bonus portion being calculated as the average of the
prior 2 years bonus payments. This benefit is in lieu of or offset by any other
Chiron severance plan payments you might be due under any plans—U.K. or U.S.

        You will be eligible for benefits offered by Chiron in the U.K. We will
endeavor to set up an appropriate arrangement for a pension contribution by the
company of £30,000 per annum.

        As mentioned above, this is intended to put the substantive points of an
employment offer to you. Anytime contract will be put in a form consistent with
U.K. custom, but without changing the agreed upon terms.

--------------------------------------------------------------------------------


        The Chiron Management team looks forward to you joining us as we believe
you will make an excellent contribution in leading the Vaccines business.

Sincerely yours,    
LOGO [g193752.jpg]

Seán P. Lance
Chairman and Chief Executive OffIcer
 
 
SPL:ptr
 
      I accept the above offer and terms.
 
 
/s/ John A. Lambert

--------------------------------------------------------------------------------

18th February 2001


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.622

